        Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 1 of 11. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

LELAND FOSTER,                                   )
                                                 )
               Plaintiff,                        )   Case No. 3:19-cv-1685
v.                                               )
                                                 )   Judge
M.W. II Properties, LTD., an Ohio limited        )
liability company                                )
                                                 )
And                                              )
                                                 )
Mumzer, Inc., an Ohio corporation for profit     )
                                                 )
               Defendants.                       )



       NOW COMES Leland Foster, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendants for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                                JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Leland Foster, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188 et seq., against the

       Defendants as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendants’ violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

                                                1
      Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 2 of 11. PageID #: 2




     jurisdiction over civil actions arising under the Constitution, laws, or treaties of the

     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendants’ property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Leland Foster (“Plaintiff” or “Mr. Foster”), is a Fulton County, Ohio resident, is

     sui juris, and qualifies as an individual with disability as defined by the ADA, 42 U.S.C.

     § 12102(2), 28 C.F.R. 36.104.

5.   Defendant M.W. II Properties, LTD. owns the property and Defendant Mumzer, Inc.

     operates the business located at 3340 W. Laskey Rd., Toledo, OH 43623 in Lucas

     County, Ohio, which is a bar & grill known as “Pat & Dandy’s Sports Pub & Grill.”

     Plaintiff has patronized Defendants’ property and the facilities thereon previously as a

     place of public accommodation, and he has experienced the barriers to access complained

     of herein.

6.   Upon information and belief, the facility owned or operated by the Defendants is non-

     compliant with the remedial provisions of the ADA. As Defendants either own, lease,

     lease to, or operate a place of public accommodation as defined by the ADA and the

     regulations implementing the ADA, 28 CFR 36.201(a) and 36.104, Defendants are
                                               2
       Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 3 of 11. PageID #: 3




      responsible for complying with the obligations of the ADA. Defendants’ bar and grill is

      a place of public accommodation. Defendants’ property fails to comply with the ADA

      and its regulations, as also described further herein.

7.    Mr. Foster is an individual diagnosed with cerebral palsy and permanently uses a

      wheelchair for mobility. Plaintiff has difficulty grasping with his hands also as a result of

      his disability. As such, he is substantially limited in performing one or more major life

      activities, including but not limited to, standing and walking, as defined by the ADA and

      its regulations thereto.

8.    Mr. Foster is a Fulton County, Ohio resident and frequents the parks, restaurants,

      restaurants, businesses and establishments of Toledo, Ohio and surrounding area,

      including the Defendants’ property that form the subject of this complaint.

9.    On May 9, 2019, August 2, 2017, October 26, 2018 and on other occasions, Plaintiff has

      patronized the Defendants’ shopping plaza and bar and grill, and he plans to return to the

      property to avail himself of the goods and services offered to the public at the property.

      The Plaintiff has encountered architectural barriers at the subject property. The barriers

      to access at the property have endangered his safety and protected access to Defendants’

      place of public accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in

      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to
                                                3
       Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 4 of 11. PageID #: 4




      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      customer and as a “tester,” visited the shopping center and bar and grill, encountered

      barriers to access at the plaza and the bar and grill, and engaged and tested those barriers,

      suffered legal harm and legal injury, and will continue to suffer such harm and injury as a

      result of the illegal barriers to access and the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendants’ non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendants’ place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      bar and grill without fear of discrimination.

12.   The Defendants have discriminated against the individual Plaintiff by denying him access

      to the full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.
                                                4
        Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 5 of 11. PageID #: 5




13.    The Defendants have discriminated, and are continuing to discriminate, against the

       Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by

       January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross

       receipts of $500,000 or less).

14.    A preliminary inspection of the bar and grill owned or operated by Defendants has shown

       that many violations of the ADA exist at the subject property. These violations include,

       but are not limited to:

Parking and Accessible Routes:

          A. There is no designated van accessible parking, in violation of the ADA whose

              remedy is readily achievable.

          B. There are an insufficient number of designated accessible parking spaces, in

              violation of the ADA whose remedy is readily achievable.

          C. Designated accessible parking spaces do not have required access aisles, in

              violation of the ADA whose remedy is readily achievable.

          D. There is no accessible route from the designated accessible parking to the

              entrance, due to a dangerous and non-compliant ramp, in violation of the ADA

              whose remedy is readily achievable.

          E. Designated accessible parking is not located on the shortest accessible route to the

              entrance, in violation of the ADA whose remedy is readily achievable.

          F. There are cracks and changes in level in excess of ¼ inch on the designated

              accessible parking surface, in violation of the ADA whose remedy is readily

              achievable.


                                               5
       Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 6 of 11. PageID #: 6




          G. The outdoor ramp leading to an entrance lacks handrails on both sides, in

             violation of the ADA whose remedy is readily achievable.

          H. The emergency exit of the outdoor patio contains a dangerous change in level

             much greater than ½ inch, in violation of the ADA whose remedy is readily

             achievable.

          I. The route from the bar and grille to the patio does not have required maneuvering

             clearance at the latch side, partially due to the presence of a trash receptacle, in

             violation of the ADA whose remedy is readily achievable.

          J. The route from the patio to the bar and grill contains a steep ramp with excess

             slope and no handrails, in violation of the ADA whose remedy is readily

             achievable.


Pat and Dandy’s

Access to Goods and Services


          K. There is not at least 5% of seating and standing dining surfaces that are accessible

             in the bar and grill, in violation of the ADA whose remedy is readily achievable.

          L. There is no lowered portion of the bar for use by customers in wheelchairs,

             whereas a 60" minimum width section of the bar that is 28" - 34" above the floor

             and that has minimum knee and toe clearance 19" deep and 27" high is required,

             in violation of the ADA whose remedy is readily achievable.


Single User Men’s Restroom:



                                               6
        Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 7 of 11. PageID #: 7




          M. The lavatory lacks required knee and toe clearance, in violation of the ADA

              whose remedy is readily achievable.

          N. The lavatory hardware requires tight grasping or twisting to operate, in violation

              of the ADA whose remedy is readily achievable.

          O. The mirror is mounted in excess of allowable height range, in violation of the

              ADA whose remedy is readily achievable.

          P. There are amenities, including a paper towel dispenser, mounted in excess of

              allowable reach range, in violation of the ADA whose remedy is readily

              achievable.

          Q. The seat on the water closet is below the required height above the floor, in

              violation of the ADA whose remedy is readily achievable.

          R. The flush control is not located on the open side of the unit, in violation of the

              ADA whose remedy is readily achievable.

          S. The toilet compartment door in the men’s and women’s restrooms is not self-

              closing, in violation of the ADA whose remedy is readily achievable.

          T. The restroom lacks rear and side grab bars around the water closet, in violation of

              the ADA whose remedy is readily achievable.

          U. The restroom lacks required clear floor space around the water closet, in violation

              of the ADA whose remedy is readily achievable.

          V. Upon information and belief, the women’s restroom contains similar barriers to

              accessibility.


Policies and Procedures:

                                               7
       Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 8 of 11. PageID #: 8




         W. The Defendants lack or have inadequate defined policies and procedures for the

                assistance of disabled patrons, in violation of the ADA whose remedy is readily

                achievable.

15.   The discriminatory violations described in Paragraph 14 by the Defendants are not an

      exclusive list of the ADA violations believed to exist at the place of public

      accommodation. Plaintiff requires further inspection of the Defendants’ place of public

      accommodation in order to photograph and measure all of the discriminatory acts

      violating the ADA and all of the barriers to access. The Plaintiff, has been denied access

      to Defendants’ accommodations; benefit of services; activities; and has otherwise been

      discriminated against and damaged by the Defendants, as set forth above. The individual

      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.     In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendants’ place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.

                              COUNT I
           VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.   Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.   The bar and grill at issue, as owned or operated by Defendants, is a place of public

      accommodation and service establishment, and as such, must be, but is not, in

      compliance with the Americans with Disabilities Act ("ADA") or Americans with

      Disabilities Act Accessibility Guidelines ("ADAAG").

18.   Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

                                                 8
       Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 9 of 11. PageID #: 9




       privileges, and advantages of the property on the basis of disability due to Defendants’

       failure to comply with Title III of the Americans with Disabilities Act and its

       accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendants will

       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendants are compelled to remove all physical barriers that exist at the facilities,

       including those specifically set forth herein, and make the bar and grill accessible to and

       usable by persons with disabilities, including Plaintiff.

19.   The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendants are required to remove

      the physical barriers, dangerous conditions, and ADA violations that exist at the facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendants to make such readily achievable alterations as are legally required

      to provide full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages on its property to disabled persons. In connection with that relief, Plaintiff

      requests reasonable attorney’s fees and costs of maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendants operate or own a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendants have committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying
                                                  9
      Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 10 of 11. PageID #: 10




      Plaintiff equal access to and use of public accommodations. The Defendants’ acts are

      willful, severe and ongoing.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendants to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

      For COUNT I, an injunction requiring Defendants to make all readily achievable

      alterations and institute policies and procedures to allow full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages to disabled persons, and the

      reasonable attorneys fees and costs of maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendants to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.

                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                            (419) 241-9737 - Facsimile
                                            dunnlawoffice@sbcglobal.net
                                               10
Case: 3:19-cv-01685-JZ Doc #: 1 Filed: 07/23/19 11 of 11. PageID #: 11




                               and

                               Valerie J. Fatica (0083812)
                               4334 W. Central Ave., Suite 222
                               Toledo, OH 43615
                               (419) 654-1622 – Phone
                               (419) 241-9737 - Facsimile
                               Email: valeriefatica@gmail.com




                                  11
